ALLOWANCE
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8, 12, and 16, when considered as a whole, in light of the specification, are allowable over the prior art of record.  For example, Takai teaches at least “detecting a movement pattern of a user, such as a movement tempo or a movement rhythm, from movement information output” (e.g. in paragraphs 56-58),  “pieces of content having a content pattern according to the detected movement pattern, for example, a song list listing songs having a song tempo suitable for the detected movement tempo or a song list listing songs having a song rhythm suitable for the detected movement rhythm, is searched for… songs whose Tempo(i) is within a predetermined range are listed in each song list” (e.g. in paragraph 88 and figures 12-13), and “a song that matches movements of a user should be searched for and played back while the user is moving so that movements of the user are not disturbed and that intention or desire of the user is satisfied” (e.g. in paragraph 15), but does not specifically teach identifying a first set of media content based on at least the first threshold for the runnability score, the runnability score being a value calculated based on at least a similarity of beat strength and tempo regularity of audio signals to positive training examples, wherein the first threshold is decreased for media content items previously liked by a user of the media system, and adding a second set of media content when determining that the first set 
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        02/12/2021

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176